Citation Nr: 1513764	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-13 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of asbestos exposure. 

2.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1964 to July 1984.  This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.  The Veterans' Benefits Management System does not contain any additional documents.  The Virtual VA electronic system does not contain any documents not already in the paper claims file.

The issue of entitlement to service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 1985 rating decision, the RO denied the Veteran's claim for residuals of asbestos exposure.  The Veteran was notified in March 1985 but did not appeal this decision or submit new and material evidence within one year.  

2.  In a June 2005 rating decision, the RO declined to reopen the Veteran's claim for service connection for residuals of asbestos.  The Veteran was notified in July 2005 but did not appeal this determination or not submit new and material evidence within one year.  

2.  Evidence received since the June 2005, when viewed in conjunction with all the evidence of record, does not raise a reasonable possibility of substantiating the claim of service connection for residuals of asbestos and need not be considered in order to fairly decide the claim.   

CONCLUSIONS OF LAW

1.  The February 1984 decision that denied the Veteran's claim for service connection residuals of asbestos is final.  38 U.S.C.A § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  The June 2005 decision that declined to reopen the Veteran's claim for service connection residuals of asbestos is final.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

3.  New and material evidence has not been received sufficient to reopen the claim of service connection for residuals of asbestos.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In correspondence dated in March 2011, prior to the August 2011 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2014), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim.  The RO obtained service treatment and personnel records as well as post-service treatment records.  VA did not provide the Veteran with an examination in connection with his claim.  The Board finds that examinations are not necessary to decide the merits of this claim.  A veteran must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108 before the Board is required to provide an examination.  38 C.F.R. § 3.159(c)(4)(iii).  As set forth below, the Veteran has not submitted new and material evidence to reopen the claim for service connection for residuals of asbestos exposure.  Accordingly, VA has no further duty to assist him in the development of that claim.  Thus, the duties to notify and assist have been met.  

In a February 1985 rating decision, the RO denied service connection for residuals of asbestos exposure for lack of any resulting disability.  The Veteran was informed of that decision, and he did not file a timely appeal or submit new and material evidence.  Accordingly, the Board finds that the February 1985 rating decision is final.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

In a June 2005 rating decision, the RO declined to reopen his claim as there remained no evidence of a current disability.  The Veteran was informed of the June 2005 rating decision and he did not file a timely appeal.  Accordingly, the Board finds that the June 2005 rating decision is final.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

The claim of entitlement to service connection for residuals of asbestos exposure may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2014); Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in March 2011.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence before VA at the time of the June 2005 final decision consisted of the Veteran's service treatment records, post-service medical records, and lay statements.  While there were records showing asbestos exposure in service, to include a May 1984 x-ray showing findings consistent with asbestos exposure, no chronic disability as a result of the exposure was demonstrated.  An October 1984 VA examination noted pleural plaque secondary to asbestos, bu the examiner found there was no pulmonary disability based on x-rays and pulmonary function tests.  A November 1985 private treatment record noted that an x-ray showed interstitial fibrosis but was otherwise normal.  A June 1986 private record noted mild restriction on PFTs, due to asbestos.  An April 2005 VAX found no asbestosis and no disability related to asbestos exposure.  In declining to reopen the claim for service connection in June 2005, the RO found that the new evidence did not demonstrate a current disability related to asbestos exposure.  

To reopen the claim, the new evidence must show that the Veteran has a disability related to in-service asbestos exposure.  The Board finds that the evidence received since the last final decision does not raise a reasonable possibility of substantiating the claim.  The newly submitted evidence consists of post-service medical records which do not make mention of an asbestos-related disability.  Without such evidence, the claim for service connection for residuals of asbestos cannot be reopened.  See 38 C.F.R. § 3.156(a) (2014). 


ORDER

New and material evidence not having been received, the application to reopen a claim for service connection for residuals of asbestos exposure is denied.


REMAND

Here, the Veteran alleges he has diabetes mellitus due to service.  He has not specified that it is due to herbicide exposure in service; however, due to the nature and timing of his service the Board has considered all possible avenues of service connection in considering his claim.  

First, where a veteran alleges exposure to herbicides during service aboard a navy ship that operated in the offshore waters of the Republic of Vietnam, the AOJ must develop for 1) evidence that shows the ship docked to the shores, operated in inland waterways, operated on close coastal waters for extended periods, with evidence that the crew members went ashore or smaller vessels went ashore regularly; and 2) evidence that places the Veteran aboard the ship at the time the ship docked or operated in inland waterways or close coastal waters; and 3) the Veteran's statement as to whether he went ashore.  See M21-1MR, VA Adjudication Procedures Manual, Developing Claims Based on Service Aboard Ships Offshore the RVN, Part IV, Subpart ii, Chapter 1, Section H, Topic 28, Block h.  Initial development noted that the Veteran served on the USS Coontz in the official waters of Vietnam from February 24, 1966, to March 10, 1966; from March 25, 1966, to May 1, 1966; from May 30, 1966, to July 3, 1966; September 2, 1967; and from September 13, 1967, to October 22, 1967.  Although the Veteran has not asserted that the USS Coontz was ever in the "brown waters" of Vietnam or that he went ashore, he was not provided notice of this avenue of service connection.  This must be done.

Second, the AOJ has not yet placed a copy of the US Army and Joint Services Records Research Center's memorandum in the Veteran's claims folder.  This must be done on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of how he may show exposure to herbicides while serving on Navy ships, particularly, the USS Coontz.  

2.  With or without additional information from the Veteran, attempt to verify herbicide exposure in Vietnam for the Veteran on a factual basis by following the appropriate steps listed in the VA Adjudication Procedure Manual.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 28.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


